IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ANEL HUBBARD,                              §
                                               §
        Defendant Below,                       § No. 69, 2020
        Appellant,                             §
                                               § Court Below—Superior Court
        v.                                     § of the State of Delaware
                                               §
    STATE OF DELAWARE,                         § Cr. ID No. 0906021444(N)
                                               §
        Plaintiff Below,                       §
        Appellee.                              §

                             Submitted: September 1, 2020
                             Decided:   September 10, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated January 27, 2020, denying

the appellant’s motion for correction of sentence. The “common law rule [is] that,

absent a saving statute, the repeal of a criminal statute voids all prosecutions under

it that have not attained final judgments.”1 In this case, however, the appellant’s

carjacking conviction was final well before the General Assembly repealed the

1
 Lewis v. State, 144 A.3d 1109, 1113 (Del. 2016). See also State v. Patnovic, 129 A.2d 780, 780
(Del. Super. Ct. 1957) (“At common law, the repeal of a penal statute containing no saving clause
was held to constitute a bar to the prosecution and punishment of a crime already committed in
violation of the statute so repealed.”), cited in Williams v. State, 756 A.2d 349, 353 n.22 (Del.
2000).
carjacking statute in 2019. Moreover, as the Superior Court recognized, since 1998

the Delaware Code has contained a saving statute.2 Finally, this Court has previously

determined that convictions for both carjacking and robbery arising out of the same

conduct do not violate principles of double jeopardy.3

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                               BY THE COURT:


                                               /s/ Karen L. Valihura
                                                      Justice




2
  See 11 Del. C. § 211(a) (“The repeal of any statute creating, defining or relating to any criminal
offense set forth under the laws of this State, shall not have the effect of releasing or extinguishing
any penalty, forfeiture or liability incurred under such statute, unless the repealing act shall so
expressly provide, and such statute shall be treated as remaining in full force and effect for the
purpose of sustaining any proper action or prosecution for the enforcement of such penalty,
forfeiture or liability.”). See also Lewis, 144 A.3d at 1114 (stating that, in enacting the saving
statute, “the General Assembly intended that criminal liability, once incurred under an existing
statute, not be extinguished by repeal absent an explicit legislative statement to the contrary”).
3
  See Weber v. State, 38 A.3d 271, 278 (Del. 2012) (rejecting claim that “convictions and
sentencing for both Attempted Carjacking and Attempted Robbery First Degree constituted
prohibited cumulative punishment in violation of double jeopardy”).


                                                  2